Citation Nr: 0613884	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-33 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a dental disability 
due to trauma.

2.  Entitlement to service connection for hemorrhoids and an 
anal fissure.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for an eye disorder, 
claimed as conjunctivitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1977 to February 
1984 with subsequent National Guard service through 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In September 2003, the veteran testified at an RO 
hearing.  In his November 2003 substantive appeal, the 
veteran requested a Board hearing, but in correspondence 
dated and received in November 2004, the veteran withdrew his 
request for a Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During his September 2003 RO hearing, the veteran testified 
that he incurred dental trauma while playing basketball in 
1978, during service, and that he received treatment, 
including a root canal, until 1981.  The veteran's service 
medical records include a notation of "history of trauma" 
and an apparent root canal procedure involving tooth numbers 
eight and nine, which appears to be dated in August 1979.  
There is no medical opinion of record to determine if the 
veteran has any current residuals of a dental injury.  The 
Board finds that a dental examination and opinion are 
necessary to resolve this issue.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

The veteran's service medical records show that he complained 
of blood in his stool in February 1979 and a small skin tag 
at 12 o'clock was noted at that time.  An anal skin tag was 
noted again in April 1982 and November 1982.  It was reported 
on November 15, 1982 that the veteran "has hemorrhoidal 
tissue hanging from anus."  Notations from November 22, 1982 
appear to show that the anal skin tags had been removed and 
were well healed.  The Board further notes that post-service 
medical records reveal treatment for hemorrhoids and an anal 
fissure in 1994.  A May 1996 examination report shows that, 
while a digital rectal examination was within normal limits, 
an occult blood test was positive.  In light of these in-
service and post-service abnormal rectal findings, the Board 
finds that a VA examination is necessary to properly 
adjudicate the claim for service connection for hemorrhoids 
and an anal fissure.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

At his September 2003 RO hearing, the veteran testified that 
he had high blood pressure during service and that he 
currently has hypertension.  Service medical records and 
reports of periodic physical examinations during National 
Guard service show intermittent readings of borderline high 
to slightly elevated blood pressures.  Specifically, a July 
1980 service medical record shows a blood pressure reading of 
140/90, and May and July 1996 medical records show blood 
pressure readings of 140/100.  Post-service medical records 
include a notation from July 1999 showing a blood pressure of 
150/88.  The Board finds that, under these circumstances, a 
VA examination is warranted in order to determine if there is 
a current diagnosis of hypertension and, if so, whether it 
began during service.  Id.  

The Board also finds that, in view of the apparent episode of 
in-service conjunctivitis and the veteran's claim that he 
currently has the same eye disorder, a VA examination should 
be obtained to determine if the veteran has a current eye 
disease and, if so, whether it began during or is linked to 
an incident of service.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).

There is an additional reason that warrants further 
development of the veteran's claims for service connection.  
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  
As these questions are involved in the present appeal, the 
veteran should be provided proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs him that an 
effective date for the award of benefits will be assigned if 
service connection is granted for any of the disabilities at 
issue, and also includes an explanation as to the type of 
evidence needed to establish ratings.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the veteran 
and his representative a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The veteran should be afforded a VA 
dental examination.  It is imperative 
that the veteran's claims file be made 
available to the examiner for review in 
connection with the examination, with 
particular attention paid to the dental 
records showing an apparent incident or 
history of trauma and subsequent root 
canals in August 1979.  The examiner 
should be asked to address whether it is 
at least as likely as not (a degree of 
probability of 50 percent or higher) that 
the veteran has any current residuals of 
in-service dental trauma.  

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The clinician is also asked to provide 
a rationale for any opinion expressed.  
If the examiner must resort to 
speculation to answer any question, he 
or she should so state.

3.  The veteran should be afforded a VA 
rectal examination.  It is imperative 
that the veteran's claims file be made 
available to the examiner for review in 
connection with the examination, with 
particular attention paid to the 1982 
service medical records noting anal skin 
tags and complaints of rectal bleeding, 
and the relevant post-service medical 
records, including a May 1996 examination 
report noting a positive occult blood 
test and records showing treatment for 
hemorrhoids and an anal fissure.  The 
examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not (a degree of probability of 
50 percent or higher) that any rectal 
disease that is identified began during 
or is etiologically related to any 
finding recorded during service.  

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The clinician is also asked to provide 
a rationale for any opinion expressed.  
If the examiner must resort to 
speculation to answer any question, he 
or she should so state.

4.  The veteran should also be afforded a 
VA medical examination in conjunction 
with his claim for service connection for 
hypertension.  It is imperative that the 
veteran's claims file be made available 
to the examiner for review in connection 
with the examination, with particular 
attention paid to the blood pressure 
readings from July 1980, May and July 
1996, and post-service medical records 
from July 1999.  The examiner should be 
asked to determine whether the veteran 
has a current diagnosis of hypertension 
and, if so, whether it is at least as 
likely as not (a degree of probability of 
50 percent or higher) that it began 
during the veteran's period of active 
duty or is linked to any finding (e.g., 
elevated blood pressure readings) 
recorded during service.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The clinician is also asked to provide 
a rationale for any opinion expressed.  
If the examiner must resort to 
speculation to answer any question, he 
or she should so state.

5.  The veteran should be afforded a VA 
eye examination.  It is imperative that 
the veteran's claims file be made 
available to the examiner for review in 
connection with the examination, with 
particular attention paid to the service 
medical record noting possible 
conjunctivitis.  The examiner should be 
asked to address whether or not the 
veteran has a current eye disorder or 
disorders and, if so, it is at least as 
likely as not (a degree of probability of 
50 percent or higher) that such began 
during service or is linked to any 
incident of or finding recorded during 
service.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The clinician is also asked to provide 
a rationale for any opinion expressed.  
If the examiner must resort to 
speculation to answer any question, he 
or she should so state.

6.  The RO should then review the 
expanded record and readjudicate the 
claims.  If any of the claims are not 
granted, the RO should issue an 
appropriate supplemental statement of the 
case, and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

